                 Case 2:18-cr-00233-WBS Document 87 Filed 08/31/21 Page 1 of 3


 1 PHILLIP A. TALBERT
   Acting United States Attorney
 2 CAMERON L. DESMOND
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                  IN THE UNITED STATES DISTRICT COURT
 9
                                     EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                             CASE NO. 2:18-CR-00233-WBS
12                                  Plaintiff,             STIPULATION REGARDING EXCLUDABLE
                                                           TIME PERIODS UNDER SPEEDY TRIAL ACT;
13                           v.                            FINDINGS AND ORDER
14   FIDEL GOMEZ, JR.,                                     DATE: September 7, 2021
                                                           TIME: 9:00 a.m.
15                                 Defendant.              COURT: Hon. William B. Shubb
16

17                                                 STIPULATION

18          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

19 through defendant’s counsel of record, hereby stipulate as follows:

20          1.       By previous order, this case was set for a jury trial to begin October 5, 2021, with a trial

21 confirmation hearing on September 6, 2021.

22          2.       By this stipulation the defendant now moves to continue the trial to March 8, 2022 at

23 9:00 a.m., and to exclude time between October 5, 2021 and March 8, 2022, under 18 U.S.C. §

24 3161(h)(7)(A), (B)(iv) (Local Code T4). The parties expect the trial to last five court days.

25          3.       The parties also request that a Trial Confirmation Hearing be scheduled for January 10,

26 2022 at 9:00 a.m.
27          4.       The parties agree and stipulate, and request that the Court find the following:

28 / / /

      STIPULATION REGARDING EXCLUDABLE TIME                1
30    PERIODS UNDER SPEEDY TRIAL ACT
             Case 2:18-cr-00233-WBS Document 87 Filed 08/31/21 Page 2 of 3


 1                   a)   The government has represented that the discovery associated with this case

 2         includes over 1,200 documents, physical evidence seized from multiple properties, and several

 3         video and audio recordings. All of this discovery has been either produced directly to counsel

 4         and/or made available for inspection and copying.

 5                   b)   Counsel for defendant desires additional time to conduct independent factual

 6         investigation, locate and interview witnesses with testimony regarding the defendant’s

 7         whereabouts and actions during the relevant time period, inspect the physical evidence seized

 8         during the search, and conduct legal research into pre-trial motions, trial issues, and sentencing

 9         issues.

10                   c)   During the week of September 13, 2021, defense counsel will be out of town

11         moving his daughter into college.

12                   d)   From late October 2021 through early December 2021, defense counsel will be in

13         a kidnap/murder trial that has been pending for around six years. Defense counsel estimates the

14         jury will be deliberating through the first week of December. Defense counsel will be on sick

15         leave the week following the trial.

16                   e)   Defense counsel has another trial scheduled to begin the week of December 14

17         that he estimates will take approximately 10 court days. After this jury trial, defense counsel will

18         be on family vacation for a week.

19                   f)   Finally, defense counsel has a two-week jury trial scheduled to begin the second

20         or third week of January 2022.

21                   g)   Counsel for defendant believes that failure to grant the above-requested

22         continuance would deny him/her the reasonable time necessary for effective preparation, taking

23         into account the exercise of due diligence.

24                   h)   The government does not object to the continuance.

25                   i)   Based on the above-stated findings, the ends of justice served by continuing the

26         case as requested outweigh the interest of the public and the defendant in a trial within the

27         original date prescribed by the Speedy Trial Act.

28 / / /

      STIPULATION REGARDING EXCLUDABLE TIME              2
30    PERIODS UNDER SPEEDY TRIAL ACT
                 Case 2:18-cr-00233-WBS Document 87 Filed 08/31/21 Page 3 of 3


 1                   j)     For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

 2          et seq., within which trial must commence, the time period of September 7, 2021 to March 8,

 3          2022, inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code

 4          T4] because it results from a continuance granted by the Court at defendant’s request on the basis

 5          of the Court’s finding that the ends of justice served by taking such action outweigh the best

 6          interest of the public and the defendant in a speedy trial.

 7          5.       Nothing in this stipulation and order shall preclude a finding that other provisions of the

 8 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

 9 must commence.
10          IT IS SO STIPULATED.

11

12
     Dated: August 30, 2021                                    PHILLIP A. TALBERT
13                                                             Acting United States Attorney
14
                                                               /s/ CAMERON L. DESMOND
15                                                             CAMERON L. DESMOND
                                                               Assistant United States Attorney
16

17
     Dated: August 30, 2021                                    /s/ JESSE SANTANA
18                                                             JESSE SANTANA
19                                                             Counsel for Defendant
                                                               FIDEL GOMEZ, JR.
20
21
                                             FINDINGS AND ORDER
22

23
            IT IS SO FOUND AND ORDERED.
24
            Dated: August 30, 2021
25

26
27

28

      STIPULATION REGARDING EXCLUDABLE TIME                3
30    PERIODS UNDER SPEEDY TRIAL ACT
